IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


STEVEN BURDA,                             : No. 154 MM 2015
                                          :
                  Petitioner              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
ALLA KORENMAN,                            :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.